Citation Nr: 1102714	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a left knee disorder, to 
include as secondary to a service-connected right unstable knee 
joint, post traumatic with moderate secondary osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to April 
1965.  


This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for a 
left knee disorder, to include as secondary to a service-
connected right unstable knee joint, post traumatic with moderate 
secondary osteoarthritis.  

The Board notes that the January 2006 rating decision also denied 
an evaluation in excess of 20 percent for a right unstable knee 
joint, post traumatic with moderate secondary osteoarthritis.  
The Veteran only perfected an appeal, via a VA Form 9, for the 
issue of entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected right 
unstable knee joint, post traumatic with moderate secondary 
osteoarthritis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

The Veteran was afforded a VA examination in September 2005.  The 
Veteran's flexion of the left knee was 0-140 degrees and he 
tested negative for the drawer and McMurray tests.  The examiner 
did not diagnose the Veteran with any left knee disability.  
Subsequently, in a June 2006 private treatment record the Veteran 
was diagnosed with a severe degree of osteoarthritis in both 
knees.  The physician, after reviewing an x-ray report, noted the 
current diagnosis causes mild degree of genu valgum deformities, 
asymmetric joint space narrowing, and cephalic migration of left 
patellae.  The private physician gave no opinion as to whether 
the Veteran's current left knee disability is etiologically 
related to the Veteran's service-connected right unstable knee 
joint, post traumatic with moderate secondary osteoarthritis.  As 
a result, the Board finds that it is left with a medical record 
that is inadequate.  Therefore, the claim must be remanded for 
additional development of the medical record pursuant to 
38 C.F.R. § 3.159(c)(4) (2010).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  Any pertinent VA or private inpatient or 
outpatient treatment records, subsequent to 
June 2006, the date of the most recent 
medical evidence of record, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC cannot 
obtain records identified by the Veteran, a 
notation to that effect should be included in 
the claims file.  In addition, the Veteran 
and his representative should be informed of 
any such problem.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of a 
left knee disorder, to include 
osteoarthritis.  All necessary tests should 
be performed and the claims file reviewed.  
The examiner must provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that a left knee 
disorder was caused or aggravated by the 
Veteran's service-connected right unstable 
knee joint, post traumatic with moderate 
secondary osteoarthritis, and/or military 
service.  If the examiner finds that a left 
knee disorder is aggravated (permanently 
worsened) by a right knee disorder, he/she 
should indicate the degree of disability 
before it was aggravated and its current 
degree of disability.  If the left knee 
disorder was not caused or aggravated by a 
right knee disorder, the examiner should 
state so.  

All opinions expressed must be supported by 
complete rationale.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it should 
be so stated and he or she must discuss why 
an opinion is not possible.  

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




